Citation Nr: 0406732	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for Post Traumatic Stress 
Disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from July 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms such as 
depression, anxiety, intrusive thoughts and flashbacks of war 
experiences, sleep difficulty including nightmares, 
isolation, irritability, and aggression, resulting in 
occupational and social impairment and the need to take 
regularly prescribed medication.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In March 2003 the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
federal government agencies, but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records in order to request 
them.    

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the March 2003 letter preceded the April 
2003 rating decision and, therefore, satisfies the timing 
element of the Pelegrini decision.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran has been afforded a VA examination which was 
conducted in March 2003.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

The Board, therefore, finds that the VA's duties to notify 
and assist have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b), 3.159(c).
  
Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The veteran is appealing an April 2003 rating decision which 
denied an increase for the veteran's service-connected PTSD 
currently evaluated at 30 percent disabling, effective July 
27, 2001.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent requires total occupational and social impairment due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

Factual Background

In an October 2001 letter, Dr. WR indicated that the veteran 
presented for the purpose of a psychiatric examination.  The 
veteran complained of severe insomnia with frequent 
awakenings and nightmares, flashback of his war experiences, 
extreme anxiety with aggression much of the time, and alcohol 
problems since the war.  The veteran relayed that he was 
unable to hold a job due to his extremely negative attitude 
about everything, that he had been married three times and 
unable to maintain any effective relationships with people, 
and that he avoided people.

Dr. WR noted that the veteran was neatly groomed, his speech 
was coherent and relevant, his was oriented in all spheres, 
he elicited no psychotic symptoms, but that there was a 
definite impairment of his concentration and attention span.  
Dr. WR diagnosed PTSD, chronic, severe.  His opinion was that 
the veteran was definitely totally disabled, socially and 
occupationally impaired, and unable to maintain any effective 
relationships with people.

A VA examination in May 2002 indicated that the veteran 
presented alert and cooperative.  The veteran scored 28 out 
of 30 on the MMSE forgetting 2 out of 3 items after a few 
minutes.  The examiner's assessment was PTSD and a major 
depression complicated by the death of his wife in July 2000.  
The examiner noted that since the death of the veteran's 
wife, he had not been working and had been isolated in his 
home.  The examiner also noted that the veteran had two adult 
daughters with whom he was not close.  GAF score 55.
  
A VA examination in March 2003 indicated that the veteran was 
oriented to time, place, person and situation.  There was no 
evidence of a thought disorder or of an underlying thought 
disorder.  The veteran was cooperative in the interview but 
his mood was depressed and anxious.  Reality testing was 
average.  The veteran was not seen as a threat to himself or 
to others although the veteran relayed chronic problems with 
his temper and anger.  The examiner noted that the veteran's 
dress was appropriate, his hygiene was good.  The veteran's 
memory appeared grossly intact, he appeared to be an accurate 
historian for post events, his speech was goal directed, and 
he was spontaneous in conversation.  GAF score was 55.  The 
examiner diagnosed the veteran with PTSD, chronic major 
depression, and chronic alcohol abuse.

 A progress note dated in March 2003 indicated that the 
veteran's chief complaints were depression and anxiety.  The 
mental status examination revealed that the veteran was 
attentive, his speech was pressured and focused on past 
trauma, his mood was anxious and depressed, his thought 
processes were normal, memory was minimal, and there were no 
suicidal or homicidal tendencies.  The veteran relayed a 
history of flashbacks and intrusive thoughts of trauma.  The 
examiner diagnosed the veteran with PTSD, chronic severe.

A July 2003 VA Outpatient record revealed that the veteran's 
PTSD appeared to be getting more severe and that his PTSD had 
caused severe social and occupational impairment.  The record 
also noted that there was some improvement in the veteran's 
ability to control his anger since starting medication.

A November 2003 VA Outpatient record revealed that the 
veteran presented poorly groomed and sat in the chair 
crooked.  The notes revealed that the veteran's mother had 
recently died.  In addition the veteran relayed that his 
father committed suicide and that the veteran had suicidal 
ideation.  The assessment of the veteran was PTSD, chronic 
severe with depressive features.

Analysis

The objective findings of record show that the veteran's PTSD 
symptoms match several of the ratings criteria under the 30 
percent rating (depressed mood, anxiety, chronic sleep 
impairment, mild memory loss), the 50 percent rating 
(disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships), as well as the 70 percent rating (suicidal 
ideation, impaired impulse control such as unprovoked 
irritability with periods of violence, neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships).  

The GAF score assigned at the May 2002 and March 2003 VA 
examinations appears to be out of step with the veteran's 
psychological, social and occupation functioning during the 
last six months of 2003.  The symptoms exhibited by the 
veteran during this time include poor grooming, poor posture, 
and suicidal ideation, more indicative of a GAF score range 
between 41 and 50 which indicate serious symptoms or a 
serious impairment in social or occupational functioning.  In 
fact, the July 2003 VA outpatient record revealed that the 
veteran's PTSD appeared to be getting more severe and that 
his PTSD had caused severe social and occupational 
impairment.

The Board, therefore, finds that while the disability picture 
does not completely conform to the criteria for a 50 percent 
rating, it more nearly approximates the criteria required for 
the 50 percent evaluation than it approximates the criteria 
for a 30 percent rating or a 70 percent rating as the medical 
evidence has not shown deficiencies in the veteran's judgment 
or thinking.  In addition, the veteran has not displayed any 
symptoms of obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; or 
spatial disorientation which would warrant a 70 percent 
rating.   

Pursuant to 38 C.F.R. § 4.7 (2003) and with all reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that an increase to a 50 percent evaluation, but not more, is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's PTSD symptoms.  The record is complete with records 
of prior medical history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.


ORDER

Entitlement to a rating of 50 percent for Post Traumatic 
Stress Disorder is granted.


	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



